Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 1 of 26
            Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 2 of 26



Melissa Freeman, Esq.
Atty. ID: 88417
1617 JFK Blvd., 20th Fl.
Philadelphia, PA 19103                               Attorney for Plaintiff
Tel.: 215-868-7859
Email: mfreeman@freeman-law-firm.com

                  IN THE UNITED STATES DISTRICT COURT FOR
                   THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________________________________

BRYAN TURNER                              :
Philadelphia, PA 19144                    :
               Plaintiff                  : CIVIL ACTION NO. 2:20-cv-04502
                                          :
v.                                        :
                                          :
CITY OF PHILADELPHIA                      : JURY TRIAL DEMANDED
1401 John F. Kennedy Blvd.                :
Philadelphia, PA 19102                    :
               Defendant                  :
________________________________________________________________________

                                          COMPLAINT

                                        INTRODUCTION

       1.      Plaintiff Bryan Turner (hereinafter, “Plaintiff”) sets forth this complaint against

employer, Defendant City of Philadelphia (Philadelphia Police Department) (hereinafter, “the

City” or “Defendant”), for discriminatory and retaliatory acts in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §2000e, et seq. (“Title VII”); 42 U.S.C. §1983

(“Section 1983”); the Pennsylvania Human Relations Act, 43 P.S. §951, et seq. (“PHRA”); and

the Philadelphia Fair Practices Ordinance, as amended, Phila. Code §9-1101, et seq. (“PFPO”).

Plaintiff contends Defendant transferred, investigated, suspended, filed a            false criminal

complaint against, and terminated him for engaging in protected activities, including participation

in a prior Title VII lawsuit and complaining about discriminatory and retaliatory acts.

                                             PARTIES
                Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 3 of 26



           2.      Plaintiff is an adult, African-American, male resident of Philadelphia, Pennsylvania

19144.

           3.      Defendant is a political subdivision of the Commonwealth of Pennsylvania, with its

principal office located at 1401 John F. Kennedy Blvd., Philadelphia, Pennsylvania 19102.

           4.      Defendant maintains a police agency, Philadelphia Police Department (hereinafter,

the “PPD”), responsible for law enforcement and investigations within the City of Philadelphia.

           5.      At all times material hereto, Defendant acted by and through its authorized agents,

servants, workers, and/or employees acting in the course and scope of their employment with

Defendant and operating pursuant to the official policies, procedures and practices of the City and

PPD.1

                                         JURISDICTION AND VENUE

           6.      Jurisdiction is invoked pursuant to 28 U.S.C. §§1331, 1343 and 1367(a). The

causes of action which form the basis of this matter arise under Title VII, Section 1983, the

PHRA, and the PFPO.

           7.      Venue is proper in this Court under 28 U.S.C. §1391(b). A substantial part of the

events or omissions giving rise to the claims herein occurred in this judicial district.

           8.      Plaintiff complied with administrative pre-requisites. A charge of discrimination

was dual filed with the Equal Employment Opportunity Commission (“EEOC”) and Pennsylvania

Human Relations Commission (“PHRC”) on April 16, 2019, and the agencies issued “Right to

Sue” notices on August 5, 2020 and June 23, 2020, respectively. Notices attached hereto as Exhibit

“A”.


1   PPD directives contain policies and procedures by which police personnel operate.
              Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 4 of 26



                                          FACTUAL ALLEGATIONS

         9.       Plaintiff was employed as a police officer with the PPD from July 25, 2011 until

his termination on or about December 7, 2018.2 Plaintiff was also a sergeant in the U.S. National

Guard, and part-time college student through a tuition grant from the military.

                                Plaintiff’s Engagement in Protected Activities

         10.      Plaintiff filed a lawsuit in 2016 captioned Bryan J. Turner v. City of Philadelphia,

U.S. District Court for the Eastern District of Pennsylvania, Civil Action No. 16-4476 (hereinafter,

the “prior lawsuit”), which, in part, alleged retaliatory acts committed by Plaintiff’s commanding

officer, Capt. Daniel O’Connor of the 24th police district.3

         11.      On July 24, 2017, a judge partly denied the City’s summary judgment motion,

finding Plaintiff raised a genuine dispute of material fact regarding a retaliation claim, for which

the City offered no legitimate, non-retaliatory reasons for its actions.

         12.      Plaintiff favorably resolved the prior lawsuit upon return of a signed settlement

agreement between Plaintiff and Defendant on or about August 28, 2017.

         13.      On July 31, 2017, the Internal Affairs Bureau ("IAB") reprimanded Plaintiff for his

social media posts about the PPD’s failure to terminate and arrest Ofc. Ryan Pownall, who fatally

shot African-American suspect, David Jones, in the back in June 2017 as he fled police unarmed.

Plaintiff held that the shooting was motivated by racial discrimination.

         14.      On August 18, 2017, Plaintiff posted a photo on social media of a police officer

standing in front of anti-police graffiti to depict the growing public disdain for the PPD over the

handling of recent events. Plaintiff supported Black Lives Matter (BLM) protesters in their lawful

2 Plaintiff’s request for the release of funds from the City of Philadelphia Deferred Compensation Plan and Pension
Board was denied because he remained under suspension status until on or about December 7, 2018.
3 Plaintiff met with Capt. O’Connor to complain about discrimination, the captain would not agree to transfer
supervision from a hostile supervisor during the meeting, and Plaintiff was immediately subjected to retaliatory action,
including attempted disciplinary action for missing a court appearance when he had a valid, documented reason for
the absence.
             Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 5 of 26



actions to pressure public officials to terminate and charge the officer.4

         15.      Plaintiff spoke against Fraternal Order of Police (FOP) President John McNesby

when he publicly called a BLM organizer a “two-bit punk” on August 25, 2017, and again when

he called the mostly African-American protesters “a pack of rabid animals" during a “Back the

Blue” counter-protest in front of the news media on August 31, 2017.

         16.      The IAB took formal disciplinary action months later for Plaintiff’s continued

speech against Ofc. Pownall and FOP Pres. McNesby, stating Plaintiff “insinuate(d) that the

Philadelphia Police Department is a racist organization” and Plaintiff has "little or no regard for

the Department and [his] position in it."

          17.     Plaintiff received several hostile comments that he reported to Capt. O’Connor and

the IAB between August 2017 and September 2017, including as follows:

                  (a)      A photo was lifted from Plaintiff's social media account and police officers

republished it with comments that took it out of context and falsely portrayed Plaintiff as having

anti-police sentiment.5

                  (b)      A sergeant asked for Plaintiff's badge and district assignment so that he does

not accidentally contribute to his fund when he gets killed.

                  (c)      A police officer wrote that he hopes Plaintiff gets “caught in crossfire...”

                  (d)      On September 4, 2017, Plaintiff was physically threatened through social

media messages by an individual claiming to be John Herbert, a retired police officer (hereinafter,

“Mr. Herbert”). Mr. Herbert gave Plaintiff first notice of impending, adverse employment action,

which the PPD leaked to Mr. Herbert from Plaintiff’s confidential personnel file.


4 Ofc. Pownall was eventually terminated and charged with the murder of Mr. Jones about a year later in a pending
criminal action.
5 The photo featured Plaintiff wearing an anti-police tee shirt, bandana and gold chain, while making a hand gesture
known to be a "West Coast" gang sign. The context of the original Facebook post showed Plaintiff in costume to attend the
2015 opening of a popular gang-related movie, "Straight Outta Compton."
                 Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 6 of 26



                                    Refusal to Investigate Hostile Treatment

            18.    Neither Capt. O’Connor, the IAB nor Police Comm. Richard Ross took action on

Plaintiff’s reports of hostile treatment, showing others that they could freely attack Plaintiff

without fear of repercussion.

            19.    Plaintiff filed an incident report (75-48) in the 24th district complaining about Mr.

Herbert’s September 4, 2017 messages, and gave the messages to Capt. O’Connor to facilitate an

investigation. The captain refused to investigate the source of the leak or seriousness of the threats,

or otherwise take action on the 75-48.

            20.    Plaintiff complained to the IAB about hostile treatment from Caucasian police

personnel who supported Ofc. Pownall. Instead of investigating them, the IAB took disciplinary

action against Plaintiff on or about January 8, 2018 for opposing the officer.6

            21.    Plaintiff notified Police Comm. Ross about hostile treatment and formally

requested a meeting with him. The request was stamped denied. He took no action.

                                                     IAB Referral

           22.     On September 4, 2017, Capt. O'Connor referred Plaintiff to the IAB for investigation

into Plaintiff’s alleged falsification of the shared electronic Preliminary Arraignment Reporting

System report (hereinafter, the “PARS report” or “report”), based on information the captain

received from patrol supervisor, Sgt. David Armstrong, on September 1, 2017.

            23.    First, Sgt. Armstrong accused Plaintiff, who was assigned to a solo detail on

September 1, 2017, of lying on the PARS report about, Ofc. Melissa Butcher, being a second

officer on the DUI arrest of suspect, K.B. The sergeant alleged Plaintiff further lied on the report

about Ofc. Butcher being needed for a hearing.

            24.    The alleged motive for including Ofc. Butcher was so that Plaintiff could steal

6   Ofc. Pownall was terminated and arrested several months later following public pressure.
                 Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 7 of 26



court overtime pay for her if she were later called to testify in court at a time when she was not

already on duty.7

            25.     Second, Sgt. Armstrong accused Plaintiff of lying on the same report about when

nine narcotics packets were recovered. The report indicated they were recovered at a time that was

after Sgt. Armstrong arrived on the DUI scene, but the sergeant maintained that Plaintiff told him

they were recovered before he arrived.

            26.     Third, Sgt. Armstrong accused Plaintiff of going on break without first obtaining

coverage from another patrol unit. Plaintiff asked for coverage, but the sergeant determined that no

unit, which would have been assigned to patrol a different area, arrived to take over for Plaintiff.

Plaintiff arrested K.B. while he was on break.

           27.       Pending the results of the IAB investigation against Plaintiff, the PPD planned to

reclaim his service weapon and transfer him to restricted duty at the “DPR” on September 5, 2017.

           28.      DPR was a non-preferential and otherwise non-desirable assignment, often used for

police personnel who were under investigation for suspected wrongdoing. Overtime pay and the

opportunity to earn commendations toward promotion were not available at the DPR.

           29.      Plaintiff first received notice of the impending DPR re-assignment, not from Capt.

O’Connor, but on September 4, 2017 via Mr. Herbert’s social media messages, which stated, in

part:

                   (a)     "Has the Black Lives Matter food and medicine envoy reached Houston yet.
           Just curious."8

                    (b)    "How about I meet you at your district one day end the end of your tour.
           You see son, I have quite the reputation in the PPD. Ask your CO [Commanding Officer]
           and some of the old heads…Even this OLD F**** retired p**** will permanently cripple
           you…I a very bad man there son and I could really use a good a** kicking from a skinny
           little p**** like you. You probably weigh as much as Michael Jackson right?"

7   If an arresting officer was called to testify, then the officer did not get court overtime pay if she was already on duty.
8   Hurricane Harvey had recently hit Texas.
             Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 8 of 26




                (c)   "Yo Urkle, you're in DPR you f******* p****. Now I have your address
        too. Why don't you cry to EEOC you f****** butch a** suck your mommy’s t*t f**g**.
        The whole PPD is on to you now. You looking over your shoulder???? It's just a matter of
        time."9

               (d)        "You are so f*****. You have no idea what's coming. Watch you back little
        f**g**."

         30.     On September 5, 2017, Capt. O’Connor reclaimed Plaintiff’s service firearm and he

was transferred to restricted duty at the DPR, where he remained for about a year.

                                               IAB Investigation

         31.     The assigned IAB investigator, Sgt. Quiana Richardson, reviewed one or two years

of Plaintiff's prior arrests for evidence of other false reports, and only found one other error.10 On

the DUI arrest of suspect, S.W., on August 5, 2017, Ofc. Butcher was again listed in error as a

second officer needed at a hearing, although Plaintiff patrolled alone.

         32.     Ofc. Butcher never received a court notice for S.W.’s case, which resolved by pre-

trial disposition.

         33.     Sgt. Richardson failed to interview material witnesses, including Capt. O’Connor,

Cpl. Louis Halegoua, Lt. Marc Hayes, Civilian Christina Reed, Plaintiff, and all PARS users

authorized to review and alter the PARS reports in question.

         34.     From Lt. Haye’s testimony at Plantiff’s criminal trial, the supervisors and Sgt.

Richardson would have known with a proper investigation that Plaintiff was allowed a break

without having to wait for another patrol unit to cover his assigned area.

         35.     A hostile work environment existed by disciplining a patrol officer on a solo detail

for taking restroom and/or meal breaks if another unit is unavailable or otherwise unable to relieve


9 “Urkel” is a derogatory term for a skinny, annoying African-American kid, named from character, Steve Urkel, from
the 1990s television sitcom, Family Matters.
10 See February 15, 2018 Investigating Grand Jury Testimony of Sgt. Richardson, Tr. at 42, Lines 17-24.
               Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 9 of 26



the officer within a reasonable time.

           36.     Civ. Reed, who was the assigned investigator for both suspects’ arrests, was able to

determine from her investigation that Plaintiff was the only arresting officer. The assigned

investigator has access to review and prepare the PARS report.11

           37.     Cpl. Halegoua was the operations room supervisor (ORS) responsible for reviewing

the PARS report and correcting any deficiencies prior to approving it.

           38.     Neither Capt. O’Connor nor Sgt. Armstrong informed the corporal of the alleged

falsification, although the sergeant believed “(t)he integrity of this entire arrest was questionable.”

The report was approved and escalated to the District Attorney’s (DA’s) Charging Unit (DACU).

           39.     From Cpl. Halegoua’s testimony at Plantiff’s criminal trial, the supervisors and Sgt.

Richardson would have known with a proper investigation that the corporal would have allowed

Plaintiff to correct the PARS report error if the corporal had known about it on September 1, 2017,

and that he let other police officers correct their mistakes.12

           40.     The PPD does not discipline police officers merely for making clerical or

inadvertent errors on an arrest report. PPD directives set forth procedures for multiple-level review

of reports and court notices, a function to edit the PARS reports, and procedure to cancel any court

notice received in error before the subpoenaed officer attends court.

           41.     In an unrelated arrest, Ofc. D.S. incorrectly identified Ofc. D.S., both Caucasian, as

a second arresting officer on a PARS report. Both were reprimanded after a court notice was

received in error, but only because the officer failed to notify a supervisor that he was not needed

for court.

11   PPD Directive 5.14-2, Investigation and Charging Procedure.

12 Police officers made clerical errors occasionally, without the same being regarded as evidence of falsification. The
practice was to call them to the operations room to discuss and correct the mistake, or place the record in an envelope
with the officer’s name on it and tape to a window.
           Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 10 of 26



         42.     Moreover, the PPD would not be able to discipline a police officer in good faith for

even an alleged intentional error on the PARS report, without first investigating all users

authorized to review and alter the report, and ruling out all other possible sources of the error.

         43.     Sgt. Richardson failed to seize, analyze and report electronic evidence related to the

PARS. She failed to preserve evidence from spoliation. She did not interview, or document the

names of, all other users authorized to review, add to or edit the reports.

        44.      No supervisor or other authority interviewed Plaintiff while his recollection was

fresh as to circumstances surrounding the PARS report preparation.

        45.      No supervisor or other authority interviewed Plaintiff to determine if there was

motive to falsify the PARS reports. He did not stand to gain from either attempting to steal court

overtime pay for another officer, or from reporting that narcotics were recovered after instead of

before Sgt. Armstrong’s arrival.13

         46.     On September 21, 2017 and October 10, 2017, Sgt. Richardson interviewed Ofc.

Butcher. Both times, the sergeant asked if the officer received a court notice yet, but took no

action to have the PARS report edited or otherwise note the officer’s non-involvement in the arrest

file, when no court notice had been issued.

        47.      Ofc. Butcher informed a supervisor upon receiving a first court notice for

November 1, 2017. Against PPD directives, she was instructed to appear for court. The supervisor

took no action to have the notice cancelled.14

         48.     Ofc. Butcher appeared and let the Assistant District Attorney (ADA) know about

her non-involvement, but was issued another notice.

         49.     Ofc. Butcher was already on duty at the time of her appearance, and received no

13 K.B. handed Plaintiff the narcotics packets. No allegation was made that he performed a female body search. No
search warrant for narcotics was needed either way.
14 PPD directive 6.2-18, Court Notices and Subpoenas.
              Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 11 of 26



extra pay for attending court.

           50.     Upon receiving the second court notice for December 13, 2017, Ofc. Butcher

undertook the supervisor’s duty to have the notice cancelled.

           51.     Ofc. Butcher stated in an interview with Sgt. Richardson that Plaintiff never

approached her with any plan to lie about her being an arresting officer.

           52.     Several police personnel, including Sgt. Armstrong, interviewed that they had not

previously known Plaintiff to falsify arrest records.

           53.     The PPD turned over the investigation file to the DA’s office, and pursued criminal

charges.

                                        Overview of the PARS Report

           54.     At all times material hereto, the PARS report was an electronic form shared

between several users authorized to review, add, and/or edit information contained therein to

produce a collaborative PPD report for DACU.15

           55.     The PARS report, on its face, did not track edits or automatically identify users

who reviewed or altered the report.

           56.     As examples, Sgt. Armstrong accessed the September 1, 2017 report, but is not

identified. A detective added the narcotics charge on the same report, but is not identified. If a user

were to add Ofc. Butcher as a second arresting officer or edit a drop down menu selection

regarding whether she is needed for a hearing, the report would not identify the user or show that

the report had been edited.

           57.     Plaintiff     was   responsible   for   initially   completing   certain   information:




15   See PPD Directive 5.14-1.
            Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 12 of 26



witnesses/arresting officers; non-narcotics charges; and the facts of the case.16

         58.     Plaintiff quite often patrolled with Ofc. Butcher, and was responsible for

completing the PARS reports for arrests they made together.

         59.     The arresting officers were listed on the PARS report using an auto-populate

feature. Upon Plaintiff entering the officers’ six-digit payroll numbers,17 the names and vacation

schedules automatically populated.18

         60.     The report asked if each officer is needed for a hearing with a drop down menu

below. Selecting yes or no did not automatically generate or preclude the ADA from calling

necessary witnesses.19

         61.     The facts of the case were to be written in a manner that clearly identified which

observations and acts were attributable to each listed officer, if there was more than one.20

         62.     Any PARS report listing more than one officer without presenting clear facts was

cause for the ORS to return the report for clarification before approval.

         63.     A supervisor ultimately represented the PPD’s position to DACU on who is needed

for a hearing, as well as requested a hearing date and courtroom on the PARS report.

         64.     After Plaintiff completed his part of the report, he submitted it for review and

further preparation.

                                                    K.B. Arrest

16 Plaintiff received an overview on completing the PARS report at the Philadelphia Police Academy, but no formal
training or written training materials were provided or available at any time thereafter.
17 Plaintiff knew Ofc. Butcher’s payroll number by memory, particularly because her first three numbers were the
same as his.
18 Sgt. Armstrong first testified before the investigating grand jury that Plaintiff would have entered Ofc. Butcher’s
name manually in the PARS report, but later testified that the information auto-populates by entering the payroll
number. February 9, 2018 Investigating Grand Jury Testimony of Sgt. Armstrong, Tr. at 23, Lines 13-22; Tr. at 35,
Lines 6-15. However, the DA’s office drafted the presentment to find that Ofc. Butcher’s name had to be manually
entered without mention of the later contradiction, among other problematic mischaracterizations of the testimony.
19 The DA’s office has access to the electronic PARS report, and the entire arrest file, which is uploaded and sent to
the DA’s charging unit electronically.
20 See PPD directive 6.2-17.
              Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 13 of 26



           65.     On September 1, 2017, Plaintiff arrested K.B. for driving under the influence

(DUI), after witnessing her vehicle hit a pole in a single car accident and observing other indicia of

DUI. She had empty narcotics packaging in the vehicle in plain view of the officer.

           66.     At the beginning of the shift, Sgt. Armstrong assigned Plaintiff to a solo detail at

roll call and copied the ORS, Cpl. Louis Halegoua, on the assignment sheet.

           67.     Plaintiff called Sgt. Armstrong to assist with K.B.’s arrest, and informed him about

seeing empty narcotics packaging. He had not recovered any narcotics at the time.

           68.     To the contrary, Sgt. Armstrong maintained that Plaintiff said he recovered nine

narcotics packets prior to his arrival. The sergeant did not see these packets at that time and

assumed they were in Plaintiff’s pocket.

           69.     Ofc. Erica Perez was called to perform a female body search for contraband, and

transport K.B. to a detention unit for DUI testing.21

           70.     K.B. denied having narcotics on her at first, but was aware that a female officer had

been called to search her.

           71.     As Ofc. Perez’s vehicle arrived on location, K.B. admitted to having narcotics on

her person. While seated in Plaintiff’s patrol vehicle, she retrieved nine narcotics packets

containing suspected heroin, and handed them to Plaintiff.

           72.     When Ofc. Perez approached, K.B. said she already handed narcotics to Plaintiff.

Ofc. Perez then observed him counting the nine packets at the back of his vehicle, consistent with

having recovered them immediately beforehand.22

           73.     Plaintiff handwrote the 75-48 on location, and gave a carbon copy to Ofc. Perez for

transport. Ofc. Butcher is not mentioned in the 75-48 as an arresting officer.


21   The toxicology report was positive for heroin.
22   February 9, 2018 Investigating Grand Jury Testimony of Ofc. Perez, Tr. at 10, Lines 10-15.
           Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 14 of 26



        74.    The accident report was handwritten on location, and shows K.B. handed narcotics

to Plaintiff when Ofc. Perez arrived on location. The accident report does not mention Ofc.

Butcher.

        75.    The investigation report (75-49) which Civ. Reed prepared identified Plaintiff as

the only arresting officer.

        76.    Plaintiff placed the narcotics on a property receipt (75-3) and signed as the

arresting officer. Ofc. Butcher is not on the receipt.

        77.    Plaintiff drafted the facts of the case on the PARS report without attributing any

observations or acts to Ofc. Butcher.

        78.    No part of the arrest file for K.B. includes Ofc. Butcher except for where she is

listed on the electronic PARS report.

        79.    Cpl. Halegoua approved the 75-49.

        80.    Cpl. Halegoua approved the PARS report without calling for any correction. The

case escalated to DACU on September 2, 2017.

        81.    In addition to not conferring with Cpl. Halegoua about the alleged falsified report,

neither Capt. O’Connor nor Sgt. Armstrong informed DACU.

        82.    The DA’s office continued prosecuting K.B. for over a year, even while Plaintiff

was being prosecuted by the same office for falsifying her arrest report.

                                              S.W. Arrest

        83.    Similarly, no arrest record from S.W.’s August 5, 2017 arrest mentioned Ofc.

Butcher except for where the PARS report listed her as a second officer needed for a hearing. Civ.

Reed’s 75-49 again listed Plaintiff as the only arresting officer.

        84.    Sgt. Armstrong was the supervisor assigned to review the August 5, 2017 PARS

report and 75-49. He approved the 75-49, but neglected to review the PARS report.
             Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 15 of 26



         85.     No supervisor was accused of attempting to steal court overtime pay for another

officer, or disciplined or criminally prosecuted for making a mistake.

                                           Investigating Grand Jury

         86.     In February 2018, an investigating grand jury convened. In June 2018, criminal

charges were recommended based on the PPD’s misleading testimony and omissions of material

facts.

         87.     Material witnesses who Sgt. Richardson failed to interview during her investigation

were also not called to testify before the investigating grand jury.

         88.     Testimony was omitted concerning all users authorized to access, add to and/or edit

the PARS reports.

         89.     Testimony was omitted concerning procedures on multi-level reviews of arrest

records and court notices, and cancelling a court notice received in error.

         90.     Sgt. Armstrong and Sgt. Richardson misrepresented that Plaintiff selecting an

arresting officer as needed for a hearing automatically generated a court notice for that officer.

Sgt. Armstrong testified later the same day that the officer selection generated a court notice

unless the ADA reviewed the documents and determined whether or not the officer is needed to

testify.23

         91.     The testimony erroneously assumed that Plaintiff was qualified to answer the

question on who is needed for court. Plaintiff was not legally trained to determine which officers

are needed to testify.

         92.     Per PPD directives, supervisors approve and disapprove officers needed for court.24

Supervisors are required to review and initial all arrest and investigative reports, including PARS
23
   February 15, 2018 Investigating Grand Jury Testimony of Sgt. Richardson, Tr. at 16, Lines 11-24; February 9, 2018
Investigating Grand Jury Testimony of Sgt. Armstrong, Tr. at 25, Lines 22-25; Tr. at 26, Lines 1-5; Tr. at 29, Lines
23-25; Tr. at 30, Lines 1-3.
24 PPD directive 5.14-2.
              Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 16 of 26



reports within 10 hours of their completion to ensure only those officers/investigators who are

necessary for the successful outcome of the case are listed.25

            93.    Despite the supervisors’ input, the assigned ADA ultimately decides on witnesses

for every court appearance.

                                 Plaintiff Suspended and Criminally Charged

            94.    On or about August 29, 2018, criminal charges were approved.

            95.    On August 30, 2018, Plaintiff was suspended without pay and with intent to dismiss

for the above allegations, which formed the basis for criminal charges. He was arrested.

            96.    Plaintiff was charged with:

                   (a)      Attempted Theft by Deception (18 Pa.C.S. §§3922/901) (Two Counts), 1st

Degree Misdemeanor;

                   (b)      Obstruction of Justice (18 Pa.C.S. §5101) (Two Counts), 2nd Degree

Misdemeanor;

                   (c)      Unsworn Falsification to Authorities (18 Pa.C.S. §4904) (Two Counts), 2nd

Degree Misdemeanor; and

                   (d)      Official Oppression (18 Pa.C.S. §5301) (Two Counts), 2nd Degree

Misdemeanor.

            97.    Plaintiff vehemently denies committing the unlawful acts.

            98.    Plaintiff requested a grievance hearing through the FOP to dispute adverse action,

but did not receive a pre-termination hearing.

           99.     The above-described allegations were mere pretext to conceal the discriminatory

and retaliatory reasons adverse employment action was taken against Plaintiff.

           100.    Defendant refused to reinstate Plaintiff after he was found not guilty of all charges

25   PPD directive 6.2-17, Court Notices and Subpoenas.
            Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 17 of 26



in June 2019 following a jury trial before the Honorable Anne Marie Coyle.26

                                              Plaintiff Terminated

         101. Although Plaintiff received a notice of unpaid suspension on August 30, 2018 with

the intent to dismiss in 30 days, Defendant held him in suspension status until employment

terminated on or about December 7, 2018.

         102. By the extended unpaid suspension, Defendant prevented Plaintiff from accessing

his funds from the City of Philadelphia Deferred Compensation Plan and Pension Board to cover

expenses.

         103. As a result of the criminal charges pending beyond Plaintiff’s time to renew his

military contract, Plaintiff could not re-enlist with the U.S. National Guard. He lost a second

income, his educational benefit and was unable to re-enroll in college to complete his Bachelors

degree in Criminal Justice.

         104. Defendant grossly mischaracterized Plaintiff’s alleged acts as proving he had such

character or reputation that he is likely to act in a manner dangerous to public safety. This would

later disqualify him from obtaining a license to carry a firearm, even after he was absolved of

wrongdoing.27

         105. As a result of Defendant finding Plaintiff ineligible to carry a firearm, Plaintiff is

unable to meet a pre-requisite for most jobs in the law enforcement and related fields.

         106. Plaintiff has been unable to find employment in the law enforcement or a related

field, and has suffered substantial loss of income, benefits, and career advancement.

         107. Plaintiff has incurred legal expenses to defend against the criminal case, and will

26 The Philadelphia District Attorney’s (DA’s) office bypassed the municipal court level and the preliminary hearing.
27
  Plaintiff applied to Defendant for a gun permit on September 11, 2019. Defendant referenced Plaintiff’s police
employment file to make a decision on the gun permit application and denied the same because the “(a)pplicant is an
individual whose character and reputation is such that the individual would be likely to act in a manner dangerous to
public safety.” The relevant dates of the employment information are “8/30/18 & PRIOR CONDUCT WITH POLICE
DEPT.” Plaintiff appealed the gun permit denial on September 21, 2019 but a hearing has not been scheduled to date.
            Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 18 of 26



incur future expenses for related administrative matters.

          108.   Plaintiff has suffered emotional distress, such as increased anxiety, heart

palpitations, loss of appetite, sleeplessness, headaches, shakiness, loss of social connections and

increased isolation.

                         COUNT I - TITLE VII, 42 U.S.C. §2000e-2, et seq.

          109.   Plaintiff re-alleges and incorporates by reference the allegations contained in the

paragraphs above, and those that come after as if fully set forth here.

          110. Defendant engaged in unlawful employment practices on the basis of protected

status in violation of 42 U.S.C. §2000e-2, et seq., by subjecting Plaintiff to a hostile and

discriminatory work environment on the basis of race.

          111. Defendant’s conduct, as complained of above, adversely affected Plaintiff’s status

as an employee and led to termination because of his race in violation of Title VII.

          112. Defendant’s unlawful employment practices, as complained of above, were willful

in that they were committed with reckless disregard toward Plaintiff’s federally protected Title VII

rights.

          113. As a direct and proximate result, Plaintiff suffered and continues to suffer

economic and compensatory damages, including but not limited to, lost wages and benefits, lost

opportunities for advancement within the PPD, lost second income and educational benefits,

inconvenience, emotional distress, humiliation, and attorney’s fees and costs.

                        COUNT II - TITLE VII, 42 U.S.C. §2000e-3, et seq.

          114.   Plaintiff re-alleges and incorporates by reference the allegations contained in the

paragraphs above, and those that come after as if fully set forth here.

          115. Defendant engaged in unlawful employment practices in violation of 42 U.S.C.
            Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 19 of 26



§2000e-3, et seq., by subjecting Plaintiff to retaliatory acts for engaging in protected activities, as

complained of above.

          116. Defendant’s conduct, as complained of above, adversely affected Plaintiff’s status

as an employee and led to termination because of his race in violation of Title VII.

          117. Defendant’s unlawful employment practices, as complained of above, were willful

in that they were committed with reckless disregard toward Plaintiff’s federally protected Title VII

rights.

          118. As a direct and proximate result, Plaintiff suffered and continues to suffer

economic and compensatory damages, including but not limited to, lost wages and benefits, lost

opportunities for advancement within the PPD, lost second income and educational benefits,

inconvenience, emotional distress, humiliation, and attorney’s fees and costs.

                                    COUNT III – SECTION 1983

          119.   Plaintiff re-alleges and incorporates by reference the allegations contained in the

paragraphs above, and those that come after as if fully set forth here.

          120.   Defendant’s discriminatory and retaliatory acts as set forth herein, deprived

Plaintiff of constitutional rights and violated Section 1983.

          121.   Defendant deprived Plaintiff of his First Amendment rights to freedom of speech

and association under the U.S. Constitution, as set forth herein.

          122.   Said rights were deprived in violation of the Equal Protection Clause of the U.S.

Constitution by Defendant’s policies, practices and/or customs to treat African-American

employees less favorably than Caucasian employees, which was committed, directed,

implemented and/or ratified by employees of Defendant in supervisory capacities and other

authorities with policymaking and decision-making power.
          Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 20 of 26



        123. As a direct and proximate result, Plaintiff suffered and continues to suffer

economic and compensatory damages, including but not limited to, lost wages and benefits, lost

opportunities for advancement within the PPD, lost second income and educational benefits,

inconvenience, emotional distress, humiliation, and attorney’s fees and costs.

                                        COUNT IV - PHRA

       124.     Plaintiff re-alleges and incorporates by reference the allegations contained in the

paragraphs above, and those that come after as if fully set forth here.

        125. Defendant engaged in unlawful employment practices in violation of the PHRA by

subjecting Plaintiff to discriminatory and retaliatory acts, as complained of above.

        126. Defendant’s conduct, as complained of above, adversely affected Plaintiff’s status

as an employee and deprived him of all employment opportunities because of his race in violation

of the PHRA.

        127. Said violations were done with malice and/or reckless indifference toward

Plaintiff’s protected rights under the PHRA.

        128. As a direct and proximate result, Plaintiff suffered and continues to suffer

economic and compensatory damages, including but not limited to, lost wages and benefits, lost

opportunities for advancement within the PPD, lost second income and educational benefits,

inconvenience, emotional distress, humiliation, and attorney’s fees and costs.

                                         COUNT V - PFPO

       129.     Plaintiff re-alleges and incorporates by reference the allegations contained in the

paragraphs above, and those that come after as if fully set forth here.

        130. Defendant engaged in unlawful employment practices in violation of the PFPO by

subjecting Plaintiff to discriminatory and retaliatory acts, as complained of above.

        131. Defendant’s conduct, as complained of above, has adversely affected Plaintiff’s
             Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 21 of 26



status as an employee and deprived him of all employment opportunities because of his race in

violation of the PFPO.

        132. Said violations were intentional and willful.

        133. As a direct and proximate result, Plaintiff suffered and continues to suffer

economic and compensatory damages, including but not limited to, lost wages and benefits, lost

opportunities for advancement within the PPD, lost second income and educational benefits,

inconvenience, emotional distress, humiliation, and attorney’s fees and costs.

                                               RELIEF

       WHEREFORE Plaintiff prays for judgment in his favor and against Defendant as follows:

                 (a)   Declaring Defendant’s actions in violation of Title VII, Section 1983, the

PHRA, and the PFPO;

                 (b)   For injunctive relief to reinstate Plaintiff to employment with retroactive

seniority;

                 (c)   For economic damages to make Plaintiff whole for loss of career

opportunities and advancement, of all lost earnings, earning capacity and benefits, past and future,

and for lost second income and educational benefits, and legal expenses;

                (d)    For compensatory damages for inconvenience, emotional distress, and

humiliation;

                 (e)   For incidental, treble and/or punitive damages;

                 (f)   For reasonable attorneys’ fees and costs of this action; and

                 (g)   For such other and further relief as this Court deems just and proper under

the circumstances.

                                 JURY TRIAL DEMAND

       Plaintiff demands a jury trial on all issues so triable.
        Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 22 of 26




                                   Respectfully submitted,


DATE: September 14, 2020           /s/ Melissa Freeman
                                   MELISSA FREEMAN, ESQ.
                                   1617 JFK Blvd., 20th Fl.
                                   Philadelphia, PA 19103
                                   Tel.: 215-868-7859
                                   Attorney for Plaintiff
Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 23 of 26
Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 24 of 26




         EXHIBIT A
            Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 25 of 26
                                                 U.S. Department of Justice
                                                 Civil Rights Division
                                                             NOTICE OF RIGHT TO SUE WITHIN 90 DAYS

VIA EMAIL                                                    950 Pennsylvania Avenue, N.W.
                                                             Karen Ferguson , EMP, PHB, Room 4701
                                                             Washington, DC 20530

                                                             August 05, 2020

Mr. Bryan Turner
c/o Melissa Freeman, Esquire
Freeman Law Firm
1617 JFK Blvd., 20th Fl.
Philadelphia, PA 19103

Re: EEOC Charge Against City of Philadelphia Police Dept.
No. 17F202060085

Dear Mr. Turner:

   Because you filed the above charge with the Equal Employment Opportunity Commission, and
more than 180 days have elapsed since the date the Commission assumed jurisdiction over the charge,
and no suit based thereon has been filed by this Department, and because you through your attorney
have specifically requested this Notice, you are hereby notified that you have the right to institute a
civil action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e, et seq.,
against the above-named respondent.
   If you choose to commence a civil action, such suit must be filed in the appropriate Court within
90 days of your receipt of this Notice.
   The investigative file pertaining to your case is located in the EEOC Philadelphia District Office,
Philadelphia, PA.
  This Notice should not be taken to mean that the Department of Justice has made a judgment as to
whether or not your case is meritorious.
                                                          Sincerely,

                                                       Eric S. Dreiband
                                                   Assistant Attorney General
                                                    Civil Rights Division

                                                 by    /s/ Karen L. Ferguson
                                                     Karen L. Ferguson
                                                Supervisory Civil Rights Analyst
                                                Employment Litigation Section


cc: Philadelphia District Office, EEOC
  City of Philadelphia Police Dept.
Case 2:20-cv-04502-PD Document 1 Filed 09/14/20 Page 26 of 26
